Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to remarks received 02/07/2022.
Claims 1 & 16-18 have been amended.
Claims 1, 17 and 18 are independent claims.
Claims 1-20 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive.
The arguments with respect to the rejections of claims 17-20 under 35 USC 101 have been fully considered but they are not persuasive. Applicant submits that the recited claims are directed to a practical application, however, the examiner respectfully disagrees. Rather than solving a technical problem with how to deal specifically with high volume of low value transactions, the claims merely recite applying the abstract idea in a computer environment to automate the process without significantly more. At most, the claims recite an improvement to a business process, however an improvement to a business process or abstract idea is still abstract. 
The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components. The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone.
If a claimed process can be performed without a computer, the Federal Circuit has indicated that it cannot improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit "cannot be characterized as an improvement in a computer" because the method did not employ a computer and a skilled artisan could perform all the steps mentally). The Federal Circuit has also indicated that mere automation of manual processes or increasing the speed of a process (i.e. real time) where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Similarly, the Federal Circuit has indicated that a claim must include more than conventional implementation on generic components or machinery to qualify as an improvement to an existing technology. See, e.g., Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1264-65, 120 USPQ2d 1201, 1208-09 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 612-13, 118 USPQ2d 1744, 1747-48 (Fed. Cir. 2016). See MPEP § 2106.05(a) for further discussion of these cases, and additional examples of what the courts have indicated does and does not show an improvement to computer functionality or other technology.
With respect to the rejection(s) of claim(s) 1-16 under 35 USC 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Daniel Goldstein et al. (US 2017/0148021 A1, herein Goldstein). Goldstein ¶ [108] addresses the issues of processing high volumes of low value transactions.
With respect to the rejection(s) of claim(s) 17-20 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Daniel Goldstein et al. (US 2017/0148021 A1, herein Goldstein). As mentioned above, Goldstein ¶ [108] addresses the issues of processing high volumes of low value transactions. For the above reasoning, the 35 USC 103 rejection is maintained as seen below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract ideas without significantly more. 
When taking out all the additional elements from the claims, Independent claim 1 is directed towards the abstract idea of: 
determining a net settlement value as a function of the current balance, the pending debits and the pending credits for the first party and charges by the one or more second parties in real time. 
Independent claim 17 is directed towards the abstract idea of: 
generating a compliant message for implementing a transfer, generate disaggregated data and generating one or more files based on application of payee preferences to the disaggregated data, 
Independent claim 18 is directed towards: 
predicting a future cash position at the at least one country based on the first volume and velocity trend for obligations and the second volume and velocity trend for cash balances and transferring funds from an account in a first country to the at least one country based on the predicted future cash position.
Under the broadest reasonable interpretation, the claims recite abstract ideas relating to “Certain Methods of Organizing Human Activity” relating to a “Fundamental Economic Practice or Principle” i.e. mitigating risk settlement. 
This judicial exception is not integrated into a practical application because the combination of additional element(s) of “a processor”, “network interface”, “application programming interface (API)”, “sensors”, ”RESTful interface”, “memory” and “a module”, for sending and receiving data are recited at a high level of generality i.e., as a generic processor performing a generic computer functions i.e. processing data. The additional elements are not integrated into a practical application because the claim as a whole merely describes how to generally “apply” the judicial exception in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f).
The claim(s) does/do not include additional elements individually or in combination that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to “apply” the exception using a generic computer component, See MPEP 2106.05(d). 
The same analysis applies here in 2B, i.e., mere instructions to “apply” an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. In addition, the function of detecting and selecting data are well-understood, routine and conventional computer functions. 
Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. Here, the steps are mere data gathering and processing that are recited at a high level of generality, and, as disclosed in the specification, are also well-known. The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).
The instant application relates to (i.) Receiving or transmitting data over a network and ii. Performing repetitive calculations.
The dependent claims 2-16, and 19-20 further narrow the abstract idea and do not provide any additional elements individually or in combination that amount to significantly more than the abstract idea. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Erik Voorhees et al. (US 2018/0218176 A1, herein Voorhees) in view of Daniel Goldstein et al. (US 2017/0148021 A1, herein Goldstein).

As per claim 1. A system for processing high volumes of low value transactions comprising: 
a core that receives signals from a plurality of sensors in a plurality of networks supporting a data flow between a first party and one or more second parties, wherein the plurality of sensors provide data monitoring acknowledgements and reconciliation of the data flow […], wherein the core being external to the plurality of networks (Voorhees ¶¶ [50, 53, 54, 65, 69, 86, 100, 102-104 & 138]); 
a first portal that interfaces between the first party and the core (Voorhees ¶¶ [53-54 & 102]); and 
a second portal that interfaces between a recipient associated with the one or more second parties and the core (Voorhees ¶¶ [53-54, 102 & 113]); 
in response to the monitoring by the plurality of sensors, wherein the first portal receives a value transfer message for use in the plurality of networks, wherein the value transfer message comprises data of a current balance, pending debits and pending credits of the first party (Voorhees ¶¶ [49, 52, 60, 67 & 127]), 
and wherein the second portal provides a user interface for the recipient to specify conditions for the data flow (Voorhees ¶¶ [50, 51, 59 & 67]). 
It can be argued that Voorhees does not explicitly teach, however, Goldstein further teaches:
a core that receives signals from a plurality of sensors in a plurality of networks supporting a data flow between a first party and one or more second parties, wherein the plurality of sensors provide data monitoring acknowledgements and reconciliation of the data flow [through an application programming interface (API) with RESTful interface], wherein the core being external to the plurality of networks (Goldstein ¶¶ [45, 50, 53, 84 & 102]); 
determining a net settlement value as a function of the current balance, the pending debits and the pending credits of the first party and charges by the one or more second parties in real time (Goldstein ¶¶ [40, 90, 97, 102, 111 & 117]),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings for an asset based automated secure agreement of Voorhees to incorporate the homogenization of online flows and backend processes of Goldstein in order to dispatch transactions based on risk assessments and other analyses; additionally, for low risk and/or low value transfers, the digital gateway may initiate the dispatch/remittance process before receiving the process response, and even potentially before receiving the authorization response (see Goldstein ¶ [108]).

As per claim 2, Voorhees and Goldstein teach the system of claim 1, Voorhees further teaches: wherein the core further comprises a manager that determines status of first party accounts and obligations in individual countries and exhausts in-country settlement options prior to performing an international transfer (Voorhees ¶¶ [37, 86, 103, 122 & 130]).

As per claim 3, Voorhees and Goldstein teach the system of claim 2, Voorhees further teaches: wherein exhausting in-country settlement options includes evaluating alternate funding options (Voorhees ¶¶ [83, 106, 107 & 125]).

As per claim 4, Voorhees and Goldstein teach the system of claim 3, Voorhees further teaches: wherein evaluating alternate funding options includes non-bank third party currency sources (Voorhees ¶¶ [38, 52, & 92]).

As per claim 5, Voorhees and Goldstein teach the system of claim 1, Voorhees further teaches: wherein the core further supports a data storage system that maintains a cryptographically validated log of events related to activities supported by the core (Voorhees ¶¶ [15, 37, 49, 52, 57 & 58]).

As per claim 6, Voorhees and Goldstein teach the system of claim 5, Voorhees further teaches: wherein the cryptographic validated log is a private blockchain (Voorhees ¶¶ [15, 37, 49, 52, 57 & 58]).

As per claim 7, Voorhees and Goldstein teach the system of claim 1, Voorhees further teaches: wherein the core further supports an artificial intelligence engine (Voorhees ¶ [136]).

As per claim 8, Voorhees and Goldstein teach the system of claim 1, Voorhees further teaches: wherein the first portal provides a second user interface for a second recipient to specify conditions for the data flow (Voorhees ¶¶ [50, 51, 59 & 67]).

As per claim 9, Voorhees and Goldstein teach the system of claim 8, Voorhees further teaches: wherein the second portal interfaces between a second party and the core, the second portal receiving payment messages from the second party (Voorhees ¶¶ [53-54, 102 & 113]).

As per claim 10, Voorhees and Goldstein teach the system of claim 1, Voorhees further teaches: wherein the value transfer message corresponds to a currency-based transaction (Voorhees ¶¶ [17, 36, 37, 52, 58, 70 & 73]).

As per claim 11, Voorhees and Goldstein teach the system of claim 1, Voorhees further teaches: wherein the value transfer message corresponds to a transfer of a real asset (Voorhees ¶¶ [17, 36, 37, 52, 58, 70 & 73]).

As per claim 12, Voorhees and Goldstein teach the system of claim 1, Voorhees further teaches: wherein the value transfer message corresponds to transfer of a digital asset (Voorhees ¶¶ [17, 36, 37, 52, 58, 70 & 73]).

As per claim 13, Voorhees and Goldstein teach the system of claim 12, Voorhees further teaches: wherein the digital asset is one of a digital currency, an escrowed value, and a cryptographic key (Voorhees ¶¶ [19, 20, 34, 44, 50, 51, 70, 82, 83 & 117-118]).

As per claim 14, Voorhees and Goldstein teach the system of claim 1, Voorhees further teaches: wherein the core further comprises a value added application (Voorhees ¶¶ [34, 50, 51, 70, 82, 83 & 83]).

As per claim 15, Voorhees and Goldstein teach the system of claim 14, Voorhees further teaches: wherein the value added application is one of a risk calculation and a balance test (Voorhees ¶¶ [56, 60, 62, 63, 81, 89 & 91]).

As per claim 16, Voorhees and Goldstein teach the system of claim 1, Voorhees further teaches: wherein the core further comprises an application program interface (API) installed on a user device, the API supporting a user interface that receives one or more options and causes the system to reprogram the second portal according to the one or more options received via the user interface (Voorhees ¶¶ [69 & 107]).

As per claim 17. A system comprising: 
a processor and memory, the processor configured to execute instructions stored in the memory (Voorhees abstract and ¶¶ [32, 41, 42 & 45]); 
a network interface coupled to the processor, the network interface configured to send and receive messages with external entities (Voorhees ¶¶ [53, 54 & 100]); 
wherein the processor is configured to monitor the messages with external entities (Voorhees ¶¶ [50, 53, 54, 65, 69, 86, 100, 102-104 & 138]); 
in response to the monitoring, wherein the processor is configured to process a value transfer message for use with the external entities, wherein the value transfer message comprises data of a current balance, pending debits and pending credits of the first party (Voorhees ¶¶ [49, 52, 60, 67 & 127]), 
a user interface coupled to the processor (Voorhees ¶¶ [52-55, 63, 94, 99 & 102]); 
the processor implementing a database system that generates a compliant message for implementing a transfer responsive to instructions received via the user interface (Voorhees ¶¶ [19, 34, 49 & 61]); 
a module for compliant message content verification (Voorhees ¶¶ [20, 50, 59 & 65]); 
a module for compliant message disaggregation that generates disaggregated data (Voorhees ¶¶ [116, 117 & 121-122]), […]; and 
it can be argued that Voorhees does not explicitly teach, however, Goldstein further teaches:
a module for compliant message disaggregation that generates disaggregated data [wherein the module comprises an application programming interface (API) with a RESTful interface, wherein the module disaqqregates each element of the instructions as a function of lowest cost routing] (Goldstein ¶¶ [45, 50, 53, 84, 102 & 108])
wherein the processor is configured to determine a net settlement value as a function of the current balance, the pending debits and the pending credits of a payor and charges by the external entities in real time (Goldstein ¶¶ [40, 90, 97, 102, 111 & 117]);
a module for message regeneration that generates one or more order files based on application of payee preferences to the disaggregated data (Goldstein ¶¶ [58, 64 & 67]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings for an asset based automated secure agreement of Voorhees to incorporate the homogenization of online flows and backend processes of Goldstein in order to dispatch transactions based on risk assessments and other analyses; additionally, for low risk and/or low value transfers, the digital gateway may initiate the dispatch/remittance process before receiving the process response, and even potentially before receiving the authorization response (see Goldstein ¶ [108]).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Voorhees in view of Millicent Calinog et al. (US 2020/0034813 A1, herein Calinog).

As per claim 18. A method of settling obligations in a country to reduce volume and velocity of transfers comprising: 
receiving a payment obligation from a first source, receiving a cash balance for the first source in at least one country (Voorhees ¶¶ [60, 62 & 63]); and
transferring funds from an account in a first country to the at least one country based on the predicted future cash position (Voorhees ¶¶ [51, 56, & 80]).
it can be argued that Voorhees does not explicitly teach, however, Calinog further teaches:
calculating, at a processor, a first volume and velocity trend on the payment obligation (Calinog ¶¶ [32, 33, 40, 41, 42, 44, 53 & 59]); 
calculating a second volume and velocity trend on the cash balance (Calinog ¶¶ [32, 33, 41, 42, 44, 53 & 59]); and
predicting a future cash position at the at least one country based on the first volume and velocity trend for obligations and the second volume and velocity trend for cash balances (Calinog ¶¶ [15, 43, 47, 59 & 61]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings for an asset based automated secure agreement of Voorhees to incorporate the scheduling business-to-individual payments of Calinog in order to select a payee based on aggregated incentives (see Calinog ¶ [40]).

As per claim 19, Voorhees and Calinog teach the method of claim 18, Calinog further teaches: wherein transferring funds from an account in the first country to the at least one country comprises transferring funds from a non-bank account in the first country to a bank account in the at least one country when the predicted future cash position shows a future shortage of cash at the first source (Calinog ¶¶ [32, 41, 42, 57, 59 & 60]).
	The motivation to combine the references is the same as seen above in claim 18.

As per claim 20, Voorhees and Calinog teach the method of claim 18, Calinog further teaches: wherein the first country and the at least one country are the same country (Calinog ¶ [97]).
	The motivation to combine the references is the same as seen above in claim 18.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        5/24/2022